Citation Nr: 0433078	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2001 and April 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The veteran's claim for PTSD that led to action by the RO in 
May 2001 was not his first such claim.  Service connection 
for PTSD was previously denied in November 1997.  The veteran 
was notified of the adverse decision that same month, but he 
did not initiate an appeal.  Consequently, the 1997 decision 
became final and a claim of service connection for PTSD may 
not be reopened except upon the presentation of new and 
material evidence.  38 C.F.R. §§ 20.302, 20.1103 (1997); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
Accordingly, the Board has characterized the veteran's PTSD 
claim as a claim to reopen.  (The RO also denied a claim of 
service connection for PTSD in August 1999 and January 2000, 
but these decisions were rendered null by re-adjudication 
undertaken in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The RO announced 
its intention in a September 2002 letter to re-adjudicate 
what had previously been found to be not-well-grounded 
claims.)  

By the April 2003 decision, service connection for diabetes 
mellitus was granted; the RO awarded a 10 percent rating from 
November 13, 2002.  The veteran filed a notice of 
disagreement with the rating assigned.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as a claim for a higher initial rating.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet, but not the taking of insulin or oral medications; 
there is no regulation of activities.

2.  Service connection for PTSD was denied by a November 1997 
rating decision; the veteran was notified of the decision and 
of his appellate rights, but he did not appeal.

3.  Evidence received since the November 1997 denial bears 
directly and substantially upon the question of service 
connection for PTSD; it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 
(Diagnostic Code 7913) (2004).

2.  New and material evidence has been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes

The record shows that the veteran was told in mid-2002 that 
he had borderline diabetes mellitus.  The veteran was 
afforded a VA medical examination given in January 2003, 
which diagnosed him with diabetes mellitus, type II, with no 
activity restriction, and no complications.  The report of 
that examination noted that the veteran has been able to 
control his blood sugar levels through dietary changes alone.  
He did not require the taking of insulin or any diabetes 
medications.  He had never been hospitalized for diabetes, 
though he did complain of numbness and tingling in his 
fingers and feet.  His hemoglobin A1C was 5.8, which was in 
the normal range.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is rated under Diagnostic Code 7913 for diabetes 
mellitus.  38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 
rating of 10 percent is for application when the veteran's 
diabetes is manageable by restricted diet only.  A rating of 
20 percent is for application when the veteran's diabetes 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A rating of 40 percent is for 
application when the veteran's diabetes requires insulin, 
restricted diet, and regulation of activities.  As noted 
above, the VA examiner reported that the veteran's diabetes 
is manageable by restricted diet only; the veteran did not 
require any insulin or hypoglycemic agents, and he had never 
been hospitalized for diabetes.  Taking into account all the 
evidence of record the Board finds that an increased 
evaluation for the veteran's service-connected diabetes 
mellitus is not warranted.  His problem is specifically 
contemplated by the 10 percent rating, namely diabetes that 
is managed by diet only.  The preponderance of the evidence 
is therefore against the claim for a higher initial rating.

II.  Post-traumatic Stress Disorder -- Background 

The veteran served in the Army from February 1964 to February 
1967.  The record indicates that he served in Vietnam from 
May 1965 to May 1966.  The veteran's DD-214 indicates that 
his occupational specialty was that of a supply handler, and 
his service records indicate that during his time in Vietnam 
he was so employed.  In December 1966, six months after 
returning from Vietnam, the veteran's military occupational 
specialty (MOS) was changed to heavy truck driver.  The 
veteran's service medical records (SMRs) show no treatment 
for or diagnosis of any form of mental disorder.  His service 
record indicates no active combat, and his awards did not 
include the Combat Infantryman Badge (CIB), Purple Heart, or 
any other decoration indicative of direct participation in 
combat.  

In June 1997 the veteran was asked to provide specific 
information regarding alleged PTSD stressors.  The veteran 
returned the completed form, but the responses did not 
provide specific detail for the purpose of searching for 
information to corroborate his accounts.  For example, when 
asked to provide dates, the responses were "don't remember" 
and "weekly."  The veteran reported the name of a friend 
who was killed in combat, but that friend was assigned to a 
different unit, and no other details were provided.  A 
January 2000 rating decision indicates that research failed 
to show that that individual was listed as a fatality in 
Vietnam.  In response to the question "If your primary duty 
assignment was non-combat or combat support and you 
participated in extensive combat, tell us," the veteran 
responded "no."  In response to "How long or frequently 
did you perform combat duties?" the veteran responded "not 
often."  In response to "Why don't your records show a 
change in duty assignment?" the veteran responded that it 
does.  The record shows no such change in duty assignment.  
The veteran averred that he was subject to sniper attack at 
Tampar Bay, but gave no date or other detail.

The veteran was afforded a VA psychiatric examination in July 
1997.  The examiner concluded that there was insufficient 
symptomatology for a diagnosis of PTSD, and diagnosed a 
depressive order, not otherwise specified, and anxiety 
disorder, not otherwise specified.  In a November 1997 rating 
decision the RO denied service connection for PTSD.  The 
veteran did not appeal the 1997 denial.

Evidence received after the November 1997 denial includes the 
following:

In April 1999 a VA registered nurse (RN) recorded symptoms of 
PTSD in the veteran.  In an outpatient treatment note dated 
in May 1999 a VA physician's diagnosis was:  rule out PTSD; 
alcohol abuse in early remission.  The veteran requested that 
his claim be reopened in June 1999.  In this request the 
veteran claimed that he had served as an infantry soldier in 
Vietnam and had been awarded the Purple Heart and the CIB.  
The RO declined to reopen the claim in August 1999 because 
there was no new evidence to warrant reopening.  In its 
notification to the veteran the RO noted that his record did 
not contain any evidence that the veteran had been awarded 
either a Purple Heart or CIB as claimed.  The RO added that 
if the veteran had any documentation of these awards in his 
possession he should submit that evidence to the RO so that 
reopening of the claim could be reconsidered.  No such 
evidence was ever provided.  

Of record is an unaddressed October 1999 letter signed by 
B.D., R.N., the PTSD program coordinator at the VA Chicago 
Health Care System's West Side Division (West Side), and 
L.K., M.D., PTSD psychiatrist.  The letter averred that the 
veteran had been diagnosed with PTSD and admitted to the PTSD 
clinic in May 1999.  The letter noted that the veteran did 
not see actual combat, but related the veteran's accounts of 
seeing and hearing mortar explosions in hills surrounding Cam 
Rahn Bay, witnessing arrivals of body bags, and attacks on a 
helicopter area of the base.

In February 2002 the RO received letters from the veteran's 
wife, and from two daughters-in-law, all three providing lay 
observations regarding the veteran's condition.

Also in February 2002, the veteran was afforded another VA 
psychiatric evaluation.  The examiner reported that the 
veteran had a depressive disorder; the criteria for PTSD had 
not been met.

The Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted on November 9, 2000, changing the 
standard for processing veterans' claims.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  As a result, in a correspondence 
dated in September 2002, the RO told the veteran to disregard 
the January 2000 decision, and then re-adjudicated the 
veteran's claim in an April 2003 rating decision in order to 
comply with the VCAA's provisions.  The RO denied the 
veteran's claim because there was no verifiable service-
related stressor.  

In a treatment note dated in October 2002 Dr. J.M.-A., Chief, 
Psychiatry Day Programs at West Side, diagnosed the veteran 
with major depression, some symptoms of PTSD, history of 
alcohol dependence in full sustained remission, and rule out 
bipolar disorder.

In a letter to the RO dated in October 2002, Dr. J.M.-A. and 
K.LaR., LCSW, diagnosed major depression vs. bipolar 
disorder, PTSD (combat).  

III.  Post-traumatic Stress Disorder -- Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) 
(conformance with DSM-IV criteria); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where 
it is determined that the veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, 
the veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

When a claim has been previously denied, and no appeal was 
initiated within the time period allowed, such as in this 
case, new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001) (the 
definition of new and material evidence was changed effective 
from August 29, 2001, but the change applies only to claims 
filed on or after August 29, 2001; the veteran's claim was 
filed before the change.)  In this case, the Board finds that 
new and material evidence has been presented.  Evidence 
available in November 1997 indicates that the veteran did not 
meet the criteria for the diagnosis of PTSD; however, 
evidence received since the 1997 denial includes certain 
medical reports that show an assessment of PTSD.  This bears 
directly and substantially on the claim and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  The claim is therefore 
reopened.

Turning to the merits of the claim, the Board notes that 
while there is some evidence of record that the veteran has 
some symptoms of PTSD, diagnosis of PTSD has been 
specifically ruled out in two VA nexus examinations.  Without 
a medical diagnosis of PTSD, the claim can not be granted.  
As noted above, there are instances where examiners have 
concluded that the veteran has PTSD, but on each occasion 
where a detailed examination was conducted to determine 
whether he indeed experienced this psychiatric condition, 
such as in February 2002, it was specifically noted that he 
did not meet the criteria for the diagnosis.  The Board gives 
greater weight to these examinations in part because they 
were conducted for the specific purpose of determining 
whether the veteran in fact should be diagnosed with PTSD.  
Other reports showing that the veteran has PTSD were prepared 
without mention of whether the veteran actually met all the 
criteria for the diagnosis.  The October 2002 record that 
shows that the veteran experiences only some symptoms of PTSD 
is also evidence that he has not met all the criteria for the 
diagnosis.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  

The three letters from the veteran's family members in 
support of his claim are lay statements describing what the 
family members have witnessed regarding the veteran's 
behavior.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
veteran's family members are competent as laypersons to 
describe the behavior they witness, they are not competent to 
provide medical opinion as to the veteran's proper diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  The veteran's assertions that he has combat-
related PTSD are also lay opinions and therefore not 
competent to provide medical opinion or diagnosis.

In sum, while the record is clear that the veteran is 
suffering from some form of depression, it is equally clear 
that there is no current medical diagnosis based on the 
veteran having met all the criteria for PTSD.  Taking into 
account all the evidence of record the Board finds that the 
preponderance of the evidence is against the claim. 

IV.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In adjudicating these issues, the Board has 
considered the provisions of the VCAA.  The Board notes that 
the veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2002 for the 
veteran's diabetes claim, and in September 2002 for the 
veteran's PTSD claim.  Both notifications were well before 
the RO's adjudication in April 2003.  

Regarding VA's duty to notify, both letters to the veteran, 
which were specifically tailored to the veteran's claims of 
service connection for diabetes and PTSD respectively, 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence was already 
of record, what evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.  Additionally, 
the RO informed the veteran of the results of its rating 
decisions, the procedural steps necessary to appeal, and 
provided statements of the case (SOCs) reporting the results 
of the RO's de novo review of each claim.  Additionally, both 
SOCs contained the text of pertinent regulations promulgated 
to implement the provisions of the VCAA.  Although the VCAA 
letter pertaining to diabetes did not specifically address 
the claim for a higher rating, it did not need to.  
VAOPGCPREC 8-03.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service record and service medical 
records (SMRs).  The veteran provided, and VA incorporated 
into the record for consideration, various pieces of evidence 
discussed above.  As noted above, the veteran was asked to 
provide detailed information necessary to assist in obtaining 
information regarding, and in verifying, his alleged 
stressors.  See 38 C.F.R. § 3.159(c)(2)(i) (claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians).  The veteran was also afforded two VA 
examinations in an attempt to establish a diagnosis and nexus 
opinion for PTSD, and one to establish a diagnosis of 
diabetes.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to a higher evaluation for diabetes mellitus is 
denied.

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



